DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (KR20150041516A) in view of Yamamoto et al (US6303096B1).

Regarding claim 1, D1 discloses:
1. A light fixture comprising:
a housing (170) adapted to receive a printed circuit board (160) having at least one light emitting diode (162);
the printed circuit board being in contact with the housing (via finishing plate 150); and
wherein at least a portion of the housing in contact with the printed circuit board is constructed of pitch-based carbon fiber (“heat dissipating body 170 is formed of a carbon fiber reinforced plastic (CFRP) material to which a pitch-based carbon fiber, which is a non-metallic material having a good heat radiation efficiency and is lighter in weight than aluminum, is applied.”).



However, Yamamoto teaches pitch based carbon fiber materials that are excellent in both mechanical strength and thermal conductivity (See examples 1-3, starting in col 6, line 54).
Yamamoto teaches that his invention has sufficient mechanical strength and thermal dissipation for use  as heat-dissipation plates for high densification integration circuits (col 2, starting at line 5). Yamamoto never explicitly shows or describes a PCB in direct contact with a housing formed of pitch carbon fiber.


However, in light of the teachings of Yamamoto, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to directly contact the heat generating PCB to the pitch carbon fiber based housing that has sufficient mechanical strength and thermal dissipation properties. This would eliminate or reduce the need for additional thermal interfaces between a housing and a PCB, thereby lowering complexity and manufacturing costs.
	

Regarding claim 2, modified D1 discloses:
2. The light fixture of claim 1, wherein the housing is sealed via bonding (via lower sealing member 140 and fasteners).

Regarding claim 3, modified D1 discloses:
3. The light fixture of claim 1, but is silent regarding a reflector configured to direct light produced by the at least one light emitting diode in a predetermined direction.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reflector in the light fixture in order to direct emitting light as was well-known in the art.


Regarding claim 4, modified D1 discloses:
4. The light fixture of claim 1, further comprising a transparent lens (110) bonded to the housing (fig 3).

Regarding claim 5, modified D1 discloses:
5. The light fixture of claim 1, wherein the printed circuit board is configured to conduct electricity from a power source to the at least one light emitting diode (“The wiring between the light emitting module 160 and the external power source may be connected to the bottom surface of the main body 130 through a groove formed in a semicircular shape so as to be drawn upward for the light emitting module 160 and the wiring.”).

Regarding claim 6, modified D1 discloses:

wherein the printed circuit board is configured to conduct electricity from a power source to the at least one light emitting diode (“The wiring between the light emitting module 160 and the external power source may be connected to the bottom surface of the main body 130 through a groove formed in a semicircular shape so as to be drawn upward for the light emitting module 160 and the wiring”).

D1 is silent regarding a reflector configured to direct light produced by the at least one light emitting diode in a predetermined direction.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reflector in the light fixture in order to direct emitting light as was well-known in the art.


Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (KR20150041516A) and Yamamoto (US6303096B1 ) in view of Martins et al. (Highly Conductive Carbon Fiber-Reinforced Polymer Composite Electronic Box: Out-Of-Autoclave Manufacturing for Space Applications).

Regarding claim 7, D1 discloses:
creating a pitch-based carbon fiber part (“, the heat dissipating body 170 is formed of a carbon fiber reinforced plastic (CFRP) material to which a pitch-based carbon fiber, which is a non-metallic material having a good heat radiation efficiency and is lighter in weight than aluminum, is applied”); and
attaching a printed circuit board (160) having at least one light emitting diode (162) to the pitch-based carbon fiber part (fig 3).

D1 does not appear to teach:
wherein the printed circuit board directly contacts a portion of the pitch-based carbon fiber part;
fabricating a pitch based carbon fiber impregnated with a resin putty;
compressing and heating the pitch based carbon fiber impregnated with the resin putty to a predetermined pressure and a predetermined temperature until the pitch based carbon fiber impregnated with the resin putty has cured, or
deflashing and cleaning the pitch-based carbon fiber part

Yamamoto teaches pitch based carbon fiber materials that are excellent in both mechanical strength and thermal conductivity (See examples 1-3, starting in col 6, line 54).


However, in light of the teachings of Yamamoto, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to directly contact the heat generating PCB to the pitch carbon fiber based housing that has sufficient mechanical strength and thermal dissipation properties. This would eliminate or reduce the need for additional thermal interfaces between a housing and a PCB, thereby lowering complexity and manufacturing costs.

Martins teaches an enclosure (called a breadbox) for electronics made from resin impregnated pitch-based carbon fiber (See 2.1 Materials - K13D2U and thermosetting resins). Martins teaches that a PCB was adhered to the wall of the enclosure (See 2.1 – “For the integration of the PCBs (Printed Circuit Boards) in the breadboard box, a Sigraflex adhesive was used in the contacts between the PCBs support and the breadboard walls.”). Further, the enclosure is 
D1, Yamamoto and Martins are solving the same problem of reducing the weight of the heat dissipating material.
Modifying D1 with the teachings of Yamamoto and Martins would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order to use a known manufacturing process to create pitch-based carbon fiber enclosures for electrical components that have demonstrated sufficient mechanical and thermal properties.

Regarding claim 8, modified D1 discloses:
8. The method of claim 7, further comprising the step of bonding a transparent lens (110) to the pitch-based carbon fiber part (via fasteners).

Regarding claim 9, modified D1 discloses:
9. The method of claim 7, but does not appear to teach further comprising the step of coupling the printed circuit board to a reflector configured to direct light produced by the at least one light emitting diode in a predetermined direction.



Regarding claim 10, modified D1 discloses:
10. The method of claim 7, further comprising the steps of:
bonding a transparent lens (110) to the pitch-based carbon fiber part (fig 3), wherein the transparent lens bonded to the housing is configured to allow light produced by the at least one light emitting diode to pass in the predetermined direction(“The light emitting module 160 is mounted between the finishing plate 150 and the main body 130 and emits light through the lens molding body 110.”).
Modified D1 does not appear to disclose coupling the printed circuit board to a reflector configured to direct light produced by the at least one light emitting diode in a predetermined direction.

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a reflector coupled to the PCB in the light fixture in order to direct emitting light as was well-known in the art.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fail to teach or suggest “the printed circuit board being in direct contact with a portion of the housing”.
Examiner respectfully disagrees. 
D1, Yamamoto and Martins all teach pitch carbon fiber components. D1 teaches a housing formed of pitch carbon fiber enclosing a PCB. Yamamoto teaches novel pitch carbon fiber materials having high mechanical strength and thermal properties. Martins teaches methods of manufacturing pitch carbon fiber enclosure for electronics. 
Aluminum has a thermal conductivity of 239 W/mK and copper of 386 W/mK. The thermal conductivity of the pitch carbon fiber described by Yamamoto is > 700 W/mK. As Yamamoto teaches the material has sufficient thermal dissipation and mechanical strength to be a ‘substrate for IC”, Examiner finds that using a housing (enclosure) comprising a pitch carbon fiber in direct contact with the PCB (which is the principal heat generation device) would be obvious to one of ordinary skill in the art before the effective filing date of the invention. 
To address Applicant’s arguments that both D1 and Martins teaches away from a PCB being in direct contact with a carbon fiber heatsink or housing, Examiner notes that novel pitch carbon fiber material of Yamaoto has a thermal conductivity far exceeding those of aluminum and copper. Therefore, using aluminum and copper between the PCB and pitch carbon fiber housing would serve to only slow the heat dissipation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Britt D Hanley/Primary Examiner, Art Unit 2875